EXHIBIT 10.8

Loan No. 1015003

REPAYMENT GUARANTY AGREEMENT

(Secured Loan)

This REPAYMENT GUARANTY AGREEMENT (“Guaranty”) is dated November 4, 2015, by DC
LIQUIDATING ASSETS HOLDCO LLC, a Delaware limited liability company
(“Guarantor”) in favor of WELLS FARGO BANK, NATIONAL ASSOCIATION (collectively
with its successors or assigns, “Lender”).

R E C I T A L S

 

A. Pursuant to the terms of that certain Construction Loan Agreement by and
between the borrowers party thereto, each a Delaware limited liability company
or limited partnership, as applicable (collectively, “Borrower”) and Lender
dated as of even date herewith, as the same may be amended, modified,
supplemented or replaced from time to time, “Loan Agreement”), Lender has agreed
to loan to Borrower the principal sum of up to ONE HUNDRED TWENTY MILLION AND
NO/100 DOLLARS ($120,000,000.00) (“Loan”) for the purposes specified in the Loan
Agreement.

 

B. The Loan Agreement provides that the Loan is evidenced by that certain
Promissory Note dated of even date herewith, executed by Borrower payable to the
order of Lender in the principal amount of the Loan (as the same may be amended,
modified, supplemented or replaced from time to time, “Note”).The Loan is
further evidenced and secured by certain other documents described in the Loan
Agreement as Loan Documents.

 

C. The Note is secured by, among other things, the mortgages, deeds to secure
debt and deeds of trust identified on Schedule 1 to this Agreement
(collectively, and as the same may be amended, modified, supplemented or
replaced from time to time, “Security Instrument”).

 

D. The real property which is the subject of the Security Instrument is referred
to hereinafter as the “Property”.

 

E. The Loan Agreement, the Security Instrument, the Note, and those other
documents described in the Loan Agreement as Loan Documents, together with all
modifications, extensions, renewals and amendments thereto, are collectively
referred to hereinafter as the “Loan Documents”. This Guaranty is not one of the
Loan Documents.

 

F. The purpose of the Loan includes, without limitation, the construction on
certain of the Property of certain improvements (“Construction Improvements”)
described in plans and specifications required by the Loan Agreement (“Plans and
Specifications”).

 

G. Guarantor is the direct or indirect owner of an equity interest in Borrower
and will benefit from the Loan to be made by Lender to Borrower.

THEREFORE, to induce Lender to enter into the Loan Agreement and to make the
Loan, and in consideration thereof, Guarantor unconditionally, absolutely and
irrevocably guarantees and agrees as follows:

 

1. GUARANTY. Guarantor hereby unconditionally, absolutely and irrevocably
guarantees and promises to pay to Lender or order, on demand, in lawful money of
the United States of America, in immediately available funds, the aggregate
principal amount of the Loan or so much thereof as may be due and owing under
the Note or any of the other Loan Documents, together with interest and any
other sums payable under the Note or any of the other Loan Documents or under or
in connection with a Swap Agreement between Borrower and Lender.



--------------------------------------------------------------------------------

2. NO WAIVER, RELEASE OR IMPAIRMENT. Nothing contained in this Guaranty shall be
deemed to waive, release, affect or impair the indebtedness evidenced by the
Loan Documents or the obligations of Borrower under the Loan Documents, or the
liens and security interests created by the Loan Documents, or Lender’s rights
to enforce its rights and remedies under the Loan Documents and under this
Guaranty or the indemnity provided herein, in the Loan Documents or in
connection with the Loan, or otherwise provided in equity or under applicable
law, including, without limitation, the right to pursue any remedy for
injunctive or other equitable relief, or any suit or action in connection with
the preservation, enforcement or foreclosure of the liens, mortgages,
assignments and security interests which are now or at any time hereafter
security for the payment and performance of all obligations under the Loan
Agreement or in the other Loan Documents. The provisions of Section 1 of this
Guaranty shall prevail and control over any contrary provisions elsewhere in
this Guaranty or the other Loan Documents.

 

3. REMEDIES. If Guarantor fails to promptly perform its obligations under this
Guaranty, Lender may from time to time, and without first requiring performance
by Borrower or any other guarantor or without exhausting any or all security (if
any) for the Loan or any Swap Agreement between Borrower and Lender, bring any
action at law or in equity or both to compel Guarantor to perform its
obligations hereunder, and collect in any such action compensation for all loss,
cost, damage, injury and expense sustained or incurred by Lender as a direct or
indirect consequence of the failure of Guarantor to perform its obligations
hereunder, together with interest thereon at the rate of interest applicable to
the principal balance of the Note.

 

4. RIGHTS OF LENDER. Guarantor authorizes Lender, without giving notice to
Guarantor or obtaining Guarantor’s consent and without affecting the liability
of Guarantor, from time to time to: (a) approve modifications to the Plans and
Specifications so long as such modifications do not materially increase the cost
of constructing the Construction Improvements nor materially increase the time
necessary to complete the Construction Improvements; (b) change the terms or
conditions of disbursement of the Loan so long as such changes do not materially
interfere with Borrower’s ability to construct the Construction Improvements as
and when required under the Loan Agreement; (c) renew, modify or extend all or
any portion of Borrower’s obligations under the Note or any of the other Loan
Documents and any obligations under or in connection with any Swap Agreement
between Borrower and Lender; (d) declare all sums owing to Lender under the Note
or any of the other Loan Documents and any obligations under or in connection
with any Swap Agreement between Borrower and Lender, due and payable upon the
occurrence of a Default under the Loan Documents or an Event of Default as
defined in any Swap Agreement between Borrower and Lender; (e) make non-material
changes in the dates specified for payments of any sums payable in periodic
installments under the Note or any of the other Loan Documents; (f) otherwise
modify the terms of any of the Loan Documents or any Swap Agreement between
Borrower and Lender, except for: (i) increases in the principal amount of the
Note or changes in the manner by which interest rates, fees or charges are
calculated under the Note and the other Loan Documents (Guarantor acknowledges
that if the Note or the other Loan Documents so provide, said interest rates,
fees and charges may vary from time to time) or (ii) advancement of the Maturity
Date (as defined in the Note) of the Note where no Default has occurred under
the Loan Documents; (g) take and hold security for the performance of Borrower’s
obligations under the Note or the other Loan Documents and any obligations under
or in connection with any Swap Agreement between Borrower and Lender, and
exchange, enforce, waive, subordinate and release any such security in whole or
part; (h) apply such security and direct the order or manner of sale thereof as
Lender in its discretion may determine; (i) release, substitute or add any one
or more endorsers of the Note or guarantors of Borrower’s obligations under the
Note or the other Loan Documents or any obligations under or in connection with
any Swap Agreement between Borrower and Lender; (j) apply payments received by
Lender from Borrower to any obligations of Borrower to Lender, in such order as
Lender shall determine in its sole discretion, whether or not any such
obligations are covered by this Guaranty; and (k) assign this Guaranty in whole
or in part (as long as the interests in the other Loan Documents are also
assigned to the same assignee subject to the terms of the Loan Agreement); and
(l) assign, transfer or negotiate all or any part of the indebtedness guaranteed
by this Guaranty subject to the terms of the Loan Agreement.

 

- 2 -



--------------------------------------------------------------------------------

5.

GUARANTOR’S WAIVERS. Guarantor waives any and all rights and defenses based upon
or arising out of (a) any legal disability or other defense of Borrower, any
other guarantor or other person, or by reason of the cessation or limitation of
the liability of Borrower from any cause other than full payment of all sums
payable under the Loan Documents and satisfaction of all obligations under or in
connection with any Swap Agreement between Borrower and Lender, (b) any lack of
authority of the officers, directors, partners, managers, members or agents
acting or purporting to act on behalf of Borrower, Guarantor or any principal of
Borrower or Guarantor, any defect in the formation of Borrower, Guarantor or any
principal of Borrower or Guarantor; (c) the application by Borrower of the
proceeds of the Loan for purposes other than the purposes represented by
Borrower to Lender or intended or understood by Lender or Guarantor; (d) any act
or omission by Lender which directly or indirectly results in, or contributes
to, the release of Borrower or any other person or any collateral for any
obligation to Lender in connection with the Loan (other than as a result of a
repayment in full of all of the obligations of Borrower under the Loan); (e) the
unenforceability or invalidity of any collateral assignment or guaranty with
respect to any obligation to Lender in connection with the Loan, or the lack of
perfection or continuing perfection or lack of priority of any lien which
secures any obligation to Lender in connection with the Loan; (f) any failure of
Lender to marshal assets in favor of Guarantor or any other person; (g) any
modification of any obligation to Lender in connection with the Loan, including,
without limitation, any renewal, extension, acceleration or increase in interest
rate; (h) an election of remedies by Lender, even though that election of
remedies, such as a nonjudicial foreclosure, if available and/or permitted, with
respect to security for a guaranteed obligation, has or may have destroyed
Guarantor’s rights of subrogation, reimbursement and contribution against the
principal by the operation of applicable law or otherwise; (i) Lender’s failure
to disclose to Guarantor any information concerning Borrower’s financial
condition or any other circumstances bearing on Borrower’s ability to pay and
perform its obligations under the Note or any of the other Loan Documents and
any obligations under or in connection with any Swap Agreement between Borrower
and Lender, or upon the failure of any other principals of Borrower to guaranty
the Loan or any obligations under or in connection with any Swap Agreement
between Borrower and Lender; (j) any statute or rule of law which provides that
the obligation of a surety or guarantor must be neither larger in amount nor in
any other respects more burdensome than that of a principal or which reduces a
surety’s or guarantor’s obligation in proportion to the principal obligation;
(k) any failure of Lender to file or enforce a claim in any bankruptcy or other
proceeding with respect to any person; (l) Lender’s election, in any proceeding
instituted under the Federal Bankruptcy Code, of the application of
Section 1111(b)(2) of the Federal Bankruptcy Code or any successor statute;
(m) any borrowing or any grant of a security interest under Section 364 of the
Federal Bankruptcy Code; (n) any right of subrogation, any right to enforce any
remedy which Lender may have against Borrower and any right to participate in,
or benefit from, any security for the Note or the other Loan Documents or any
obligations under or in connection with any Swap Agreement between Borrower and
Lender now or hereafter held by Lender; (o) presentment, demand, protest, notice
of intent to accelerate, notice of acceleration, and other notices of any kind
(except for notices to Borrower, as required in the Loan Documents); (p) any
statute of limitations affecting the liability of Guarantor hereunder or the
enforcement hereof; (q) any right to require Lender to institute suit or exhaust
remedies against Borrower or others liable for any of such indebtedness, to
enforce Lender’s rights against any collateral which shall have been given to
secure the Loan, to enforce Lender’s rights against any other guarantors of such
indebtedness, to join Borrower or any others liable on such indebtedness in any
action seeking to enforce this Guaranty, to resort to any other means of
obtaining payment of such indebtedness; (r) notices of disbursement of Loan
proceeds, acceptance hereof, proof of non-payment, default under any of the Loan
Documents, notices and demands of any kind; (s) the invalidity, illegality or
unenforceability of all or any portion of the indebtedness guaranteed hereby or
any of the Loan Documents for any reason whatsoever, including that interest on
such indebtedness violates applicable usury laws, that Borrower or others liable
for all or a portion thereof have valid defenses, claims or offsets to all or a
portion of such indebtedness, or that the

 

- 3 -



--------------------------------------------------------------------------------

  Note or other Loan Documents have been forged or otherwise are irregular or
not genuine or authentic (it being agreed that Guarantor shall remain liable
under this Guaranty regardless of whether Borrower or any other person shall be
found not liable for repayment of all or a portion of such indebtedness);
(t) use of cash collateral under Section 363 of the United States Bankruptcy
Code; or (u) any agreement or stipulation with respect to the provision of
adequate protection in any bankruptcy proceeding of any person. Guarantor
further specifically waives any and all rights and defenses that Guarantor may
have because Borrower’s debt is secured by real property; this means, among
other things, that: (1) Lender may collect from Guarantor without first
foreclosing on any real or personal property collateral pledged by Borrower;
(2) if Lender forecloses on any real property collateral pledged by Borrower,
then (A) the amount of the debt may be reduced only by the price for which that
collateral is sold at the foreclosure sale, even if the collateral is worth more
than the sale price, and (B) Lender may collect from Guarantor even if Lender,
by foreclosing on the real property collateral, has destroyed any right
Guarantor may have to collect from Borrower. The foregoing sentence is an
unconditional and irrevocable waiver of any rights and defenses Guarantor may
have because Borrower’s debt is secured by real property. These rights and
defenses being waived by Guarantor include, but are not limited to, any rights
or defenses based upon deficiency limitation or anti-deficiency, redemption or
other similar rights. Without limiting the generality of the foregoing or any
other provision hereof, Guarantor further expressly waives to the extent
permitted by law any and all rights and defenses, including without limitation,
any rights of subrogation, reimbursement, indemnification and contribution,
which might otherwise be available to Guarantor under applicable law. To the
extent permitted under applicable law, Guarantor agrees that the payment or
performance of any act which tolls any statute of limitations applicable to the
Note or any of the other Loan Documents shall similarly operate to toll the
statute of limitations applicable to Guarantor’s liability hereunder. This
understanding and waiver is made in addition to and not in limitation of any of
the other terms and conditions of this Guaranty.

 

6.

GUARANTOR’S WARRANTIES. Guarantor warrants, represents, covenants and
acknowledges to Lender that: (a) Lender would not make the Loan nor enter into
any Swap Agreement with the Borrower but for this Guaranty; (b) Guarantor has
reviewed all of the terms and provisions of the Loan Agreement, any Swap
Agreement between Borrower and Lender, Plans and Specifications and the other
Loan Documents; (c) there are no conditions precedent to the effectiveness of
this Guaranty; (d) Guarantor has established adequate means of obtaining from
sources other than Lender, on a continuing basis, financial and other
information pertaining to Borrower’s financial condition, the Property and
Borrower’s activities relating thereto and the status of Borrower’s performance
of obligations under the Loan Documents and any Swap Agreement with Lender, and
Guarantor agrees to keep adequately informed from such means of any facts,
events or circumstances which might in any way affect Guarantor’s risks
hereunder, and Lender has made no representation to Guarantor as to any such
matters; (e) the most recent financial statements of Guarantor heretofore or
hereafter delivered to Lender (i) are or will be materially complete and
correct, (ii) present fairly and accurately the financial condition of Guarantor
as of the respective dates thereof, and (iii) are or will be prepared in
accordance with the same accounting standards used by Guarantor to prepare the
financial statements delivered to and approved by Lender in connection with the
making of the Loan, or other accounting standards approved by Lender, and since
the date of such financial statements, there has been no material adverse change
in such financial condition of Guarantor, nor has any asset or property
reflected on such financial statements been sold, transferred, assigned,
mortgaged, pledged or encumbered which would have a Material Adverse Effect
except as previously disclosed in writing by Guarantor to Lender; (f) Guarantor
has not and will not, without the prior written consent of Lender, sell, lease,
assign, encumber, pledge, hypothecate, mortgage, transfer or otherwise dispose
of all or substantially all of Guarantor’s assets, or any interest therein,
other than in the ordinary course of Guarantor’s business and subject to
Permitted Transfers; (g) Guarantor is not and will not be, as a consequence of
the execution and delivery of this Guaranty, impaired or rendered “insolvent”,
as that term is defined in Section 101 of the Federal Bankruptcy Code, or
otherwise rendered unable to pay Guarantor’s debts as the same mature and will
not have thereby undertaken liabilities in excess of the present fair value of
Guarantor’s assets; and (h) the calculation of liabilities in any

 

- 4 -



--------------------------------------------------------------------------------

  such financial statements do NOT include any fair value adjustments to the
carrying value of liabilities to record such liabilities at fair value pursuant
to electing the fair value option election under FASB ASC 825-10-25 (formerly
known as FAS 159, The Fair Value Option for Financial Assets and Financial
Liabilities) or other FASB standards allowing entities to elect fair value
option for financial liabilities, and therefore, the amount of liabilities is
the historical cost basis, which generally is the contractual amount owed
adjusted for amortization or accretion of any premium or discount. Guarantor
acknowledges and agrees that Lender may request and obtain additional
information from third parties regarding any of the above, including, without
limitation, credit reports.

 

7. COVENANTS.

 

  7.1 Advisory Agreement. Guarantor shall not make any changes (other than
immaterial or ministerial changes) without Lender consent (such consent not to
be unreasonably withheld, conditioned or delayed) to the Management Services
Agreement dated November 4, 2015, among Guarantor, DC Industrial Liquidating
Trust and DCG Liquidating Advisor LLC (the “Advisory Agreement”); provided,
however, that any renewal of the Advisory Agreement made in conformance with the
terms and conditions of the Advisory Agreement is hereby deemed approved by
Lender. Any and all amounts payable pursuant to such agreement shall be
subordinate to the Loan; provided, however, that so long as no Default exists,
Borrower may pay the amounts due and payable in accordance with the Advisory
Agreement approved by Lender. Any amounts accruing under the Advisory Agreement
and not paid as the result of the existence of a Default shall accrue and may be
payable upon Lender’s written confirmation acting reasonably that such Default
has been waived or cured. Guarantor shall cause DCG Liquidating Advisor LLC to
enter into a subordination agreement in form and substance reasonably acceptable
to Lender.

 

  7.2 Other Covenants. To the extent Borrower is obligated to cause Guarantor to
comply with certain covenants under the Loan Agreement or any of the other Loan
Documents, Guarantor shall so comply with such covenants, including, without
limitation, the restrictions on transfer set forth in Sections 9.18 and 9.19 of
the Loan Agreement.

 

8. FINANCIAL STATEMENTS.

 

  8.1 Guarantor Financial Statements.

Guarantor shall make available to Lender, as soon as available, but in no event
later than ninety (90) days after Guarantor’s fiscal year end, financial
statements acceptable in form to Lender, including a statement of net assets and
changes in net assets per the Liquidation Basis of Accounting (GAAP)
consistently applied, together with supporting property and mortgage debt
schedules, for Guarantor.

 

  8.2 Tax Returns. If requested by Lender, Guarantor shall deliver to Lender as
soon as available, but no later than October 31st of each year, complete copies
of federal and state tax returns for Guarantor together with all applicable
schedules thereto, each of which shall be signed and certified by an authorized
officer of the Guarantor to be true and complete copies of such returns.

 

  8.3 Other Information. From time to time, upon Lender’s delivery to Guarantor
of at least ten (10) days prior written notice, such other information with
regard to Guarantor as Lender may reasonably request in writing.

 

  8.4

Form; Warranty. Guarantor agrees that all financial statements to be delivered
to Lender pursuant to this Section shall: (a) be complete and correct in all
material

 

- 5 -



--------------------------------------------------------------------------------

respects; (b) present fairly the financial condition of the Guarantor;
(c) disclose all liabilities that are required to be reflected or reserved
against; and (d) unless otherwise set forth above, be prepared in accordance
with the Liquidation Basis Accounting (GAAP) consistently applied.

 

9. SUBORDINATION. Guarantor subordinates all present and future indebtedness
owing by Borrower or, following the occurrence of a Default, by any other
guarantor under any guaranty or indemnity of the Loan or an Event of Default
under, and defined in, any Swap Agreement between Borrower and Lender, to
Guarantor to the obligations at any time owing by Borrower to Lender under the
Note and the other Loan Documents or under or in connection with any Swap
Agreement between Borrower and Lender. Guarantor agrees to make no claim for
such indebtedness until all obligations of Borrower under the Note and the other
Loan Documents and under or in connection with any Swap Agreement between
Borrower and Lender have been fully discharged. Guarantor agrees that it will
not take any action or initiate any proceedings, judicial or otherwise, to
enforce Guarantor’s rights or remedies with respect to any such indebtedness,
including without limitation any action to enforce remedies with respect to any
defaults under such indebtedness or to any collateral securing such indebtedness
or to obtain any judgment or prejudgment remedy against Borrower or any such
collateral until all obligations of Borrower under the Note and the other Loan
Documents and under or in connection with any Swap Agreement between Borrower
and Lender have been fully discharged. Guarantor also agrees that until all
obligations of Borrower under the Note and the other Loan Documents and under or
in connection with any Swap Agreement between Borrower and Lender have been
fully discharged, it will not commence or join with any other creditor or
creditors of Borrower in commencing any bankruptcy, reorganization or insolvency
proceedings against Borrower. Guarantor further agrees not to assign all or any
part of such indebtedness unless Lender is given prior notice and such
assignment is expressly made subject to the terms of this Guaranty.

 

10. BANKRUPTCY OF BORROWER. In any bankruptcy or other proceeding in which the
filing of claims is required by law, Guarantor shall file all claims which
Guarantor may have against Borrower relating to any indebtedness of Borrower to
Guarantor and shall assign to Lender all rights of Guarantor thereunder. If
Guarantor does not file any such claim, Lender, as attorney-in-fact for
Guarantor, is hereby authorized to do so in the name of Guarantor or, in
Lender’s discretion, to assign the claim to a nominee and to cause proof of
claim to be filed in the name of Lender’s nominee. The foregoing power of
attorney is coupled with an interest and cannot be revoked. Lender or Lender’s
nominee shall have the right, in its reasonable discretion, to accept or reject
any plan proposed in such proceeding and to take any other action which a party
filing a claim is entitled to do. In all such cases, whether in administration,
bankruptcy or otherwise, the person or persons authorized to pay such claim
shall pay to Lender the amount payable on such claim and, to the full extent
necessary for that purpose, Guarantor hereby assigns to Lender all of
Guarantor’s rights to any such payments or distributions; provided, however,
Guarantor’s obligations hereunder shall not be satisfied except to the extent
that Lender receives cash by reason of any such payment or distribution. If
Lender receives anything hereunder other than cash, the same shall be held as
collateral for amounts due under this Guaranty. If all or any portion of the
obligations guaranteed hereunder are paid or performed, the obligations of
Guarantor hereunder shall continue and shall remain in full force and effect in
the event that all or any part of such payment or performance is avoided or
recovered directly or indirectly from Lender as a preference, fraudulent
transfer or otherwise under the Bankruptcy Code or other similar laws,
irrespective of (a) any notice of revocation given by Guarantor prior to such
avoidance or recovery, or (b) full payment and performance of all of the
indebtedness and obligations evidenced and secured by the Loan Documents and
under or in connection with any Swap Agreement between Borrower and Lender.

 

11.

ADDITIONAL, INDEPENDENT AND UNSECURED OBLIGATIONS. This Guaranty is a continuing
guaranty of payment and not of collection and cannot be revoked by Guarantor and
shall continue to be effective with respect to any indebtedness referenced in
Section 1 hereof arising or created after any attempted revocation hereof or
after the death of Guarantor (if

 

- 6 -



--------------------------------------------------------------------------------

  Guarantor is a natural person, in which event this Guaranty shall be binding
upon Guarantor’s estate and Guarantor’s legal representatives and heirs). The
obligations of Guarantor hereunder shall be in addition to and shall not limit
or in any way affect the obligations of Guarantor under any other existing or
future guaranties unless said other guaranties are expressly modified or revoked
in writing. This Guaranty is independent of the obligations of Borrower under
the Note, the other Loan Documents and under or in connection with any Swap
Agreement between Borrower and Lender, and the Security Instrument. Lender may
bring a separate action to enforce the provisions hereof against Guarantor
without taking action against Borrower or any other party or joining Borrower or
any other party as a party to such action. Except as otherwise provided in this
Guaranty, this Guaranty is not secured and shall not be deemed to be secured by
any security instrument unless such security instrument expressly recites that
it secures this Guaranty.

 

12. CREDIT REPORTS. Each legal entity and individual obligated on this Guaranty
hereby authorizes Lender to order and obtain, from a credit reporting agency of
Lender’s choice, a third party credit report on such legal entity and
individual; provided, however, Lender shall keep such credit reports
confidential.

 

13. ENFORCEABILITY. Guarantor hereby acknowledges that: (a) the obligations
undertaken by Guarantor in this Guaranty are complex in nature, and (b) numerous
possible defenses to the enforceability of these obligations may presently exist
and/or may arise hereafter, and (c) as part of Lender’s consideration for
entering into this transaction and any Swap Agreement between Borrower and
Lender, Lender has specifically bargained for the waiver and relinquishment by
Guarantor of all such defenses, and (d) Guarantor has had the opportunity to
seek and receive legal advice from skilled legal counsel in the area of
financial transactions of the type contemplated herein. Given all of the above,
Guarantor does hereby represent and confirm to Lender that Guarantor is fully
informed regarding, and that Guarantor does thoroughly understand: (i) the
nature of all such possible defenses, and (ii) the circumstances under which
such defenses may arise, and (iii) the benefits which such defenses might confer
upon Guarantor, and (iv) the legal consequences to Guarantor of waiving such
defenses. Guarantor acknowledges that Guarantor makes this Guaranty with the
intent that this Guaranty and all of the informed waivers herein shall each and
all be fully enforceable by Lender, and that Lender is induced to enter into
this transaction in material reliance upon the presumed full enforceability
thereof.

 

14. MISCELLANEOUS.

 

  14.1 Notices. All notices, demands, or other communications under this
Guaranty and the other Loan Documents shall be in writing and shall be delivered
to the appropriate party at the address set forth below (subject to change from
time to time by written notice to all other parties to this Guaranty). All
notices, demands or other communications shall be considered as properly given
if delivered personally or sent by first class United States Postal Service
mail, postage prepaid, or by Overnight Express Mail or by overnight commercial
courier service, charges prepaid, except that notice of Default may be sent by
certified mail, return receipt requested, charges prepaid. Notices so sent shall
be effective three (3) Business Days after mailing, if mailed by first class
mail, and otherwise upon delivery or refusal; provided, however, that non
receipt of any communication as the result of any change of address of which the
sending party was not notified or as the result of a refusal to accept delivery
shall be deemed receipt of such communication. For purposes of notice, the
address of the parties shall be:

 

  Guarantor:  

DC Liquidating Assets Holdco LLC

c/o Dividend Capital

518 17th Street, 17th Floor

Denver, Colorado 80202

Attn: Lainie Minnick, Senior Vice President

 

- 7 -



--------------------------------------------------------------------------------

  With a copy to:  

DC Liquidating Assets Holdco LLC

c/o Dividend Capital

518 17th Street, 17th Floor

Denver, Colorado 80202

Attn: Joshua J. Widoff, General Counsel

  Lender:  

Wells Fargo Bank, National Association

Commercial Real Estate/ REIT Finance Group

(AU#2754)

10 S. Wacker Drive, 32nd Floor

Chicago, Illinois 60606

Attn: Craig V. Koshkarian, Vice President

Loan No. 1015003

  With a copy to:  

Wells Fargo Bank, National Association

Commercial Real Estate/ REIT Finance Group

(AU#2754)

1800 Century Park East, Suite 1200

Los Angeles, California 90067

Attn: Ryan S. Gawel, Vice President

Loan No. 1015003

 

and to:

 

Wells Fargo Bank, National Association

Loan Center

608 2nd Ave S

Minneapolis, Minnesota 55402

Attn: Breanna Schmid, Loan Servicing Specialist

Loan No. 1015003

Any party shall have the right to change its address for notice hereunder to any
other location within the continental United States by the giving of thirty
(30) days’ notice to the other party in the manner set forth hereinabove.
Guarantor shall forward to Lender, without delay, any notices, letters or other
communications delivered to Guarantor naming Lender or the “Construction Lender”
or any similar designation as addressee which would reasonably be expected to
adversely affect the construction of the Construction Improvements or the
ability of Guarantor to perform its obligations to Lender under the Loan
Documents.

 

  14.2 Attorneys’ Fees and Expenses; Enforcement. If any attorney is engaged by
Lender to enforce or defend any provision of this Guaranty, any of the other
Loan Documents or Other Related Documents, or as a consequence of any Default
under the Loan Documents, or an Event of Default under or in connection with,
and as defined in, any Swap Agreement between Borrower and Lender, with or
without the filing of any legal action or proceeding, and including, without
limitation, any fees and expenses incurred in any bankruptcy proceeding or in
connection with any appeal of a lower court decision, then Guarantor shall
immediately pay to Lender, upon demand, the amount of all reasonable attorneys’
fees and expenses and all costs incurred in connection therewith, including all
trial and appellate proceedings in any legal action, suit, bankruptcy or other
proceeding, together with interest thereon from the date of such demand until
paid at the rate of interest applicable to the principal balance of the Note as
specified therein. In the event of any legal proceedings, court costs and
attorneys’ fees shall be set by the court and not by jury and shall be included
in any judgment obtained by Lender.

 

  14.3

No Waiver. No previous waiver and no failure or delay by Lender in acting with
respect to the terms of the Note or this Guaranty shall constitute a waiver of
any breach, default,

 

- 8 -



--------------------------------------------------------------------------------

  or failure of condition under the Note or this Guaranty or the obligations
secured thereby. A waiver of any term of the Note or this Guaranty or of any of
the obligations secured thereby must be made in writing and shall be limited to
the express written terms of such waiver.

 

  14.4 Loan Sales and Participation; Disclosure of Information. Lender may sell
or assign all or any portion (not less than $5,000,000) of its rights and
obligations under the Loan with Borrower’s prior written approval (such approval
not to be unreasonably withheld or delayed); provided, that, (i) during the
existence of a Default, Lender shall not be required to sell or assign any
minimum amount or obtain Borrower’s approval, and (ii) such approval shall be
deemed granted if Borrower fails to approve or disapprove such sale or
assignment within 10 Business Days following Lender’s request therefor. Lender,
may, at any time and in its sole expense, grant participations in the Loan. If
Lender assigns or participates any portion (but not all) of its interest in the
Loan, Lender shall become and remain the sole administrative agent under the
Loan, and shall be Borrower’s sole point of contact with respect to the Loan.
Lender may freely grant participations of all or any portion of the Loan.

Anything in this Guaranty to the contrary notwithstanding, and without the need
to comply with any of the formal or procedural requirements of this Guaranty,
including this Section, any lender may at any time and from time to time pledge
and assign all or any portion of its rights under all or any of the Loan
Documents to a Federal Reserve Bank; provided that no such pledge or assignment
shall release such lender from its obligations thereunder.

 

  14.5 Waiver of Right to Trial by Jury. TO THE EXTENT PERMITTED BY APPLICABLE
STATE LAW, EACH PARTY TO THIS GUARANTY HEREBY EXPRESSLY WAIVES ANY RIGHT TO
TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION OR CAUSE OF ACTION (a) ARISING UNDER
THE LOAN DOCUMENTS, INCLUDING, WITHOUT LIMITATION, ANY PRESENT OR FUTURE
MODIFICATION THEREOF OR (b) IN ANY WAY CONNECTED WITH OR RELATED OR INCIDENTAL
TO THE DEALINGS OF THE PARTIES HERETO OR ANY OF THEM WITH RESPECT TO THE LOAN
DOCUMENTS (AS NOW OR HEREAFTER MODIFIED) OR ANY OTHER INSTRUMENT, DOCUMENT OR
AGREEMENT EXECUTED OR DELIVERED IN CONNECTION HEREWITH, OR THE TRANSACTIONS
RELATED HERETO OR THERETO, IN EACH CASE WHETHER SUCH CLAIM, DEMAND, ACTION OR
CAUSE OF ACTION IS NOW EXISTING OR HEREAFTER ARISING, AND WHETHER SOUNDING IN
CONTRACT OR TORT OR OTHERWISE; AND EACH PARTY HEREBY AGREES AND CONSENTS THAT
ANY PARTY TO THIS GUARANTY MAY FILE AN ORIGINAL COUNTERPART OR A COPY OF THIS
SECTION WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF THE PARTIES HERETO
TO THE WAIVER OF ANY RIGHT THEY MIGHT OTHERWISE HAVE TO TRIAL BY JURY. THIS
PROVISION IS A MATERIAL INDUCEMENT OF LENDER TO MAKE THE LOAN TO BORROWER.

 

  14.6 Severability. If any provision or obligation under this Guaranty shall be
determined by a court of competent jurisdiction to be invalid, illegal or
unenforceable, that provision shall be deemed severed from this Guaranty and the
validity, legality and enforceability of the remaining provisions or obligations
shall remain in full force as though the invalid, illegal, or unenforceable
provision had never been a part of this Guaranty.

 

  14.7 Heirs, Successors and Assigns. Except as otherwise expressly provided
under the terms and conditions herein, the terms of this Guaranty shall bind and
inure to the benefit of the heirs, executors, administrators, nominees,
successors and assigns of the parties hereto.

 

- 9 -



--------------------------------------------------------------------------------

  14.8 Time. Time is of the essence of each and every term herein.

 

  14.9 Governing Law And Consent To Jurisdiction. This Guaranty and any claim,
controversy or dispute arising under or related to this Guaranty, the
relationship of the parties, and/or the interpretation and enforcement of the
rights and duties of the parties will be governed by, and construed and enforced
in accordance with, the laws of New York without regard to any conflicts of law
principles, except to the extent preempted by federal laws. Guarantor and all
persons and entities in any manner obligated to Lender under the Loan Documents
consent to the jurisdiction of any federal or state court within the State of
New York having proper venue and also consent to service of process by any means
authorized by New York or federal law.

 

  14.10 Survival. This Guaranty shall be deemed to be continuing in nature and
shall remain in full force and effect and shall survive the exercise of any
remedy by Lender under the Security Instrument or any of the other Loan
Documents, including without limitation any foreclosure or deed in lieu thereof.

 

  14.11 Joint and Several Liability. THE LIABILITY OF THE GUARANTOR HEREUNDER
SHALL BE JOINT AND SEVERAL WITH THE BORROWER AND ALL OTHER GUARANTORS OF
BORROWER’S OBLIGATIONS UNDER THE NOTE AND LOAN DOCUMENTS AND ANY OBLIGATIONS
UNDER OR IN CONNECTION WITH ANY SWAP AGREEMENT BETWEEN BORROWER AND LENDER.

 

  14.12 Headings. All article, section or other headings appearing in this
Guaranty are for convenience of reference only and shall be disregarded in
construing this Guaranty.

 

  14.13 Powers Of Attorney. The powers of attorney granted by Guarantor to
Lender in this Guaranty shall (i) not be exercised by Lender unless and until
there is a Default under the Loan that has occurred and is continuing, and
(ii) be unaffected by the disability of the principal so long as any portion of
the Loan remains unpaid or unperformed or any obligations under or in connection
with any Swap Agreement between Borrower and Lender remain unpaid or
unperformed. Lender shall have no obligation to exercise any of the foregoing
rights and powers in any event. Guarantor acknowledges that this power of
attorney forms a part of a contract (this Guaranty) and is security for money or
for the performance of a valuable act. Lender hereby discloses that it may
exercise the foregoing power of attorney for Lender’s benefit, and such
authority need not be exercised for Guarantor’s best interest.

 

  14.14 Defined Terms. Unless otherwise defined herein, capitalized terms used
in this Guaranty shall have the meanings attributed to such terms in the Loan
Agreement.

 

  14.15 Rules Of Construction. The word “Borrower” as used herein shall include
both the named Borrower and any other person at any time assuming or otherwise
becoming primarily liable for all or any part of the obligations of the named
Borrower under the Note and the other Loan Documents. The term “person” as used
herein shall include any individual, company, trust or other legal entity of any
kind whatsoever. If this Guaranty is executed by more than one person, the term
“Guarantor” shall include all such persons. The word “Lender” as used herein
shall include Lender, its successors, assigns and affiliates.

 

  14.16 Use Of Singular And Plural; Gender. When the identity of the parties or
other circumstances make it appropriate, the singular number includes the
plural, and the masculine gender includes the feminine and/or neuter.

 

- 10 -



--------------------------------------------------------------------------------

  14.17 Exhibits, Schedules And Riders. All exhibits, schedules, riders and
other items attached hereto are incorporated into this Guaranty by such
attachment for all purposes.

 

  14.18 Community Property. If Guarantor is a natural person, this Guaranty
shall be binding against Guarantor’s sole and separate property and the property
now or hereafter owned by the marital community property of Guarantor.

 

  14.19 Integration; Interpretation. This Guaranty contains the entire agreement
of the parties with respect to the matters contemplated hereby and supersedes
all prior negotiations or agreements, written or oral. This Guaranty shall not
be modified except by written instrument executed by all parties.

[The remainder of this page intentionally left blank.]

 

- 11 -



--------------------------------------------------------------------------------

Loan No. 1015003

 

IN WITNESS WHEREOF, Guarantor has duly executed and delivered this Guaranty as
of the date appearing on the first page of this Guaranty.

 

“GUARANTOR”

DC LIQUIDATING ASSETS HOLDCO LLC,

a Delaware limited liability company

By:  

DC Industrial Liquidating Trust,

a Maryland statutory trust,

its managing member

  By:  

/s/ Lainie P. Minnick

  Name:   Lainie P. Minnick   Title:   Senior Vice President, Finance and
Treasurer



--------------------------------------------------------------------------------

SCHEDULE 1 - REAL PROPERTY SECURITY INSTRUMENTS

 

(a) Deed of Trust with Absolute Assignment of Leases and Rents, Security
Agreement and Fixture Filing granted by Redlands DC LP, a Delaware limited
partnership, for the benefit of Lender, dated as of even date herewith, and to
be recorded in the records of San Bernardino County, California;

 

(b) Deed of Trust with Absolute Assignment of Leases and Rents, Security
Agreement and Fixture Filing granted by Cajon DC LP, a Delaware limited
partnership, for the benefit of Lender, dated as of even date herewith, and to
be recorded in the records of San Bernardino County, California;

 

(c) Mortgage with Absolute Assignment of Leases and Rents, Security Agreement
and Fixture Filing granted by Miami DC III LLC, a Delaware limited liability
company, and Miami DC III Land LLC, a Delaware limited liability company, for
the benefit of Lender, dated as of even date herewith, and to be recorded in the
records of Miami-Dade County, Florida;

 

(d) Mortgage with Absolute Assignment of Leases and Rents, Security Agreement
and Fixture Filing granted by Miami DC IV LLC, a Delaware limited liability
company, for the benefit of Lender, dated as of even date herewith, and to be
recorded in the records of Miami-Dade County, Florida;

 

(e) Mortgage with Absolute Assignment of Leases and Rents, Security Agreement
and Fixture Filing granted by Tamarac Commerce Center DC II LLC, a Delaware
limited liability company, for the benefit of Lender, dated as of even date
herewith, and to be recorded in the records of Broward County, Florida;

 

(f) Mortgage with Absolute Assignment of Leases and Rents, Security Agreement
and Fixture Filing granted by Tamarac Commerce Center DC III LLC, a Delaware
limited liability company, for the benefit of Lender, dated as of even date
herewith, and to be recorded in the records of Broward County, Florida;

 

(g) Open-End Mortgage, Assignment of Leases and Rents, Security Agreement and
Fixture Filing granted by Lehigh Valley Crossing DC I LLC, a Delaware limited
liability company, for the benefit of Lender, dated as of even date herewith,
and to be recorded in the records of Lehigh County, Pennsylvania;

 

(h) Open-End Mortgage, Assignment of Leases and Rents, Security Agreement and
Fixture Filing granted by Lehigh Valley Crossing DC I LLC, a Delaware limited
liability company, for the benefit of Lender, dated as of even date herewith,
and to be recorded in the records of Lehigh County, Pennsylvania;

 

(i) Open-End Mortgage, Assignment of Leases and Rents, Security Agreement and
Fixture Filing granted by Lehigh Valley Crossing DC III LLC, a Delaware limited
liability company, for the benefit of Lender, dated as of even date herewith,
and to be recorded in the records of Lehigh County, Pennsylvania; and

 

(j) Deed to Secure Debt with Absolute Assignment of Leases and Rents, Security
Agreement and Fixture Filing granted by Bluegrass DC II LLC, a Delaware limited
liability company, for the benefit of Lender, dated as of even date herewith,
and to be recorded in the records of Forsyth County, Georgia.

 

- 13 -